Exhibit 16.1 September 17, 2015 Office of the Chief Accountant Securities and Exchange Commission treet, NE Washington, D.C. 20549 Commissioners: We have read the statements made by HCi Viocare, which we understand will be filed with the Securities and Exchange Commission, pursuant to Item 4.01 of Form 8-K, as part of the Form 8-K of HCi Viocare dated on or about September 17, 2015 and are in agreement with the statements contained in Item 4.01 insofar as they relate to our firm. Very truly yours, Anderson Bradshaw PLLC Salt Lake City, UT 84107 Sincerely, /s/William R. Denney William R. Denney Anderson Bradshaw PLLC cc: HCi VioCare Kintyre House, 209 Govan Road Glasgow Scotland G51 1HJ 5296 S. Commerce Dr Suite 300 Salt Lake City, Utah 84107 USA (T) 801.281.4700 (F) 801.281.4701 abcpas.net
